

115 S2204 IS: Preserving Rehabilitation Innovation Centers Act of 2017
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2204IN THE SENATE OF THE UNITED STATESDecember 7, 2017Mr. Cassidy (for himself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to preserve access to rehabilitation innovation
			 centers under the Medicare program. 
	
 1.Short titleThis Act may be cited as the Preserving Rehabilitation Innovation Centers Act of 2017. 2.Preserving access to rehabilitation innovation centers under MedicareSection 1886(j)(7)(E) of the Social Security Act (42 U.S.C. 1395ww(j)(7)(E)) is amended—
 (1)by striking Public Availability of Data Submitted.—The and inserting  Public Availability of Data Submitted.—(i)In generalThe; and (2)by inserting after clause (i), as redesignated by paragraph (1), the following new clauses:
				
 (ii)Public recognition of rehabilitation innovation centersNot later than one year after the date of the enactment of this clause, the Secretary shall make publicly available on such Internet website, in addition to the information required to be reported on such website under clause (i), a list of all rehabilitation innovation centers.
 (iii)Rehabilitation innovation centers definedFor purposes of clause (ii), the term rehabilitation innovation centers means a rehabilitation facility that, as of the date of the enactment of this clause, is a rehabilitation facility described in either clause (iv) or (v).
 (iv)Not-for-profitA rehabilitation facility described in this clause is a rehabilitation facility that— (I)is classified as a not-for-profit entity under the IRF Rate Setting File for the Inpatient Rehabilitation Facility Prospective Payment System for Federal Fiscal Year 2016 (80 Fed. Reg. 47142);
 (II)holds at least one Federal rehabilitation research and training designation for research projects on traumatic brain injury, spinal cord injury, or stroke rehabilitation research from the National Institute on Disability, Independent Living, and Rehabilitation Research at the Department of Health and Human Services, based on such data submitted to the Secretary by a facility, in a form, manner, and time frame specified by the Secretary;
 (III)has a minimum Medicare estimated weight per discharge of 1.1144 for fiscal year 2016 according to the IRF Rate Setting File described in subclause (I); and
 (IV)is determined by the Secretary, based upon such data submitted by the facility to the Secretary as the Secretary may require, to have had at least 300 Medicare discharges in a year.
 (v)Government-ownedA rehabilitation facility described in this clause is a rehabilitation facility that— (I)is classified as a Government-owned institution under the IRF Rate Setting File described in clause (iv)(I);
 (II)holds at least one Federal rehabilitation research and training designation for research projects on traumatic brain injury, spinal cord injury, or stroke rehabilitation research from the National Institute on Disability, Independent Living, and Rehabilitation Research at the Department of Health and Human Services, as determined based on such data submitted to the Secretary by the facility as the Secretary may require (and in a form, manner, and time frame specified by the Secretary);
 (III)has a minimum Medicare estimated weight per discharge of 1.1144 according to the IRF Rate Setting File described in clause (iv)(I); and
 (IV)has a Medicare disproportionate share hospital (DSH) percentage of at least 0.6300 according to the IRF Rate Setting File described in clause (iv)(I).
 (vi)ImplementationNotwithstanding any other provision of law the Secretary may implement clauses (ii) through (v) by program instructions or otherwise.
 (vii)Nonapplication of paperwork reduction actChapter 35 of title 44, United States Code, shall not apply to data collected under this clause. (viii)StudyNot later than 18 months after the date of the enactment of this clause, the Medicare Payment Advisory Commission established under section 1805 shall submit to Congress a report analyzing the most recent three years of cost report data available for all rehabilitation innovation centers (as defined in clause (ii)) and assess the payment adequacy for such innovation centers under the Medicare program..